DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d)..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robey US 6568538 in view of Umeda US 5452058.

an image forming apparatus that outputs a recording media on which an image is formed (printer with computer, fig. 1 column 2, lines 21-23); and a post processing apparatus (indicia reader and microprocessor 21, column 2, lines 55-60, fig. 1) that sort the recording medium that is output from the image forming apparatus;  
wherein the image forming apparatus comprises: 
a confidential notation generating unit for generating a confidential notation that includes user information for identifying a user (indicium information includes at least user name, user project number, user project run number, etc column 2, lines 23-32); and 
a confidential notation addition control unit for adding the confidential notation to the recording media (indicium is printed by printer column 2, lines 23-31); and 
the post-processing apparatus comprises: 
a confidential notation reading unit for reading the confidential notation added to the recording media; (column 2, lines 55-67)
a user storage tray having a structure from which the outputted recording media cannot be removed unless an opening/closing door is opened; a locking mechanism for locking the opening/closing door (column 3, lines 25-35)
Robey fails to teach the post-processing apparatus comprises: 
an open tray from which anyone may remove recording media that has been outputted; 
a sorting mechanism that sorts the recording media outputted from the image forming apparatus and outputs the recording media to either the open tray or the user storage tray; and 
a sorting control unit that controls the sorting mechanism to output the recording media to which a confidential notation is not added to the open tray, and output the recording media to which a confidential notation is added to the user storage tray, respectively.


the post-processing apparatus comprises: 
a confidential notation reading unit for reading the confidential notation added to the recording media (a sensor 24 has detected (reading) that sheets of paper printed with confidential/secret documents were output (column 4, lines 57-59); 
an open tray from which anyone may remove recording media that has been outputted (stacker 9 (column 4, lines 20-22)); 
a sorting mechanism that sorts the recording media outputted from the image forming apparatus and outputs the recording media to either the open tray or the user storage tray (stacker switching mechanism 8 (column 4, lines 19-25, stacker 10 has a locking section (note, Robey teaches user bin has a lock and to be open by user); and 
a sorting control unit that controls the sorting mechanism to output the recording media to which a confidential notation is not added to the open tray, and output the recording media to which a confidential notation is added to the user storage tray, respectively (stacker switching mechanism 8 (column 4, 19-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Robey wherein Robey method is applied printing confidential documents.  It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Robey by the teaching of Umeda to include: the post-processing apparatus comprises: a confidential notation reading unit for reading the confidential notation added to the recording media; an open tray from which anyone may remove recording media that has been outputted; a sorting mechanism that sorts the recording media outputted from the image forming apparatus and outputs the recording media to either the open tray or the user storage tray; and a sorting control unit that controls the sorting mechanism to output the recording media to which a confidential notation is not added to the open tray, and output the recording media to which a confidential notation is added to the user storage tray, respectively. The reason of doing so would have to allow a confidential document to be processed and printed and to increase security of the printing system of Robey.
Regarding claim 2:  Robey teaches wherein the post-processing apparatus comprises: 
an input unit for receiving input of authentication information (column 3, lines 25-30); 
a user authenticating unit that executes user authentication according to the authentication information inputted from the input unit (column 3, lines user PIN, column 3, lines 25-30); and 
an unlocking control unit that controls the locking mechanism to unlock the opening/closing door of the user storage tray in a case where the user authenticating unit is successful in authenticating a user identified by the user information (lock and open by acceptable user information, column 3, lines 25-30).

	
Allowable Subject Matter
Claim3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 27, 2021 
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675